DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for priority based on Application No. 15/950,083 filed April 10, 2018, provisional Application No. 62/626,451 filed on February 5, 2018, and provisional Application No. 62/483,868 filed on April 10, 2017.

Status of Claims
This Office Action is responsive to the amendment filed on February 1, 2021. As directed by the amendment: claims 21, 24-25, and 28-38 have been amended; claims 22-23, and 26 have been cancelled; and claims 39-43 have been added. Thus, claims 21, 24-25, and 27-43 are presently pending in this application.
Claim 21 was objected to for minor informalities.  Applicant’s amendments to claim 21 obviates the previous claim objection. Claims 21-25 and 29 were previously rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 7-9, 13-14, and 18 of U.S. Patent No. 10,413,685. Claims 36-38 were previously rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 15 of U.S. Patent No. 10,413,685 in view of Li et al. (U.S. Pub. No. 2017/0215481). Applicant’s amendments to claims 21, 24-25, and 36-38 and canceling of claims 22-23 obviate or render moot the previous rejection on the ground of nonstatutory double patenting. Claim 21, and claims 22-38 by dependency, were previously rejected under 35 U.S.C. 112(b) as being indefinite.  Applicant’s amendments to claims 21 obviate the previous rejection under 35 U.S.C. 112(b).  Claims 21-23, 25, 27-31, 33-34, and 36-38 were previously rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li et al. (U.S. Pub. No. 2017/0215481). Claims 26 and 28 were previously rejected under 35 U.S.C.  in view of Kieckbusch et al. (U.S. Publication No. 2014/0299137). The Examiner previously noted that no art rejection, outside of the Double Patenting rejection, had been made for claims 24 and would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, along with the filing of a Terminal disclaimer.  Applicant amended independent claim 21 to include all of the limitations of claim 24 and filed a Terminal disclaimer on February 16, 2021 over U.S. Patent No. 10,413,685.  Including Examiner’s amendment, below, the application is in condition for allowance. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Mackey on February 19, 2021.
The application has been amended as follows: 
Claim 31 shall now read: The vaporizer of claim 30, wherein the heater is configured to heat the second porous surface of the feeder. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: prior art of record Li et al. (U.S. Pub. No. 2017/0215481) discloses the vaporizer (50; Fig. 6-8) a comprising: a first end comprising a mouthpiece (302; Fig. 6-8); a second end (distal end of “power supply” 40; Fig. 8) longitudinally opposite the first end (Fig. 8); a reservoir housing (30, 301; Fig. 6-7) comprising a reservoir (309; Fig. 7) for holding a vaporizable substance (“tobacco liquid”; ¶ 0025); a chamber (105, 203; ¶¶ 0020-0021; Fig. 

    PNG
    media_image1.png
    427
    420
    media_image1.png
    Greyscale

Figure A, Adapted from Figure 4 of Li.

Li does not disclose the vaporizer comprising a plug sealingly coupled to an internal surface of the reservoir housing and configured to slide toward the porous body as a volume of vaporizable substance within the reservoir decreases, as recited in independent claims 21, 42, and 43.
Prior art of record Schneider (U.S. Pub. No. 2019/0029318) and Kieckbusch et al. (U.S. Publication No. 2014/0299137) alone or in combination fail to remedy the deficiencies of Li.  
Therefore, independent claims 21 and 42-43, dependent claims 24-25 and 27-41 are rendered allowable. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIOT S RUDDIE whose telephone number is (571)272-7634.  The examiner can normally be reached on M-F usually 9-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached at (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/E.S.R/Examiner, Art Unit 3785                                                                                                                                                                                                                                                                                                                                                                                                                /KENDRA D CARTER/Supervisory Patent Examiner, Art Unit 3785